Mr. Chief Justice Fullee
delivered the opinion of the court.
Judgment was rendered against the plaintiffs in error in the Circuit Court of the United States for the Western District of Tennessee on the 29th of .November, 1886, and writ of error brought December 28th, 1886,'accompanied by a- citation to the adverse .party, duly returnable to the October Term, 1887, and served in January and March of the latter .year. But the record was not filed, herein until December 20th, 1888, and the rule is settled that under such circumstances we do not entertain jurisdiction. Grigsby v. Purcell, 99 U. S. 505; Credit Company v. Arkansas Central Railway Co., 128 U. S. 258; Hill v. Chicago & Evanston Railroad Co., ante, 170; Edmonson v. Bloomshire, 7 Wall. 306.
The writ of error is

Disndssed.